On Petition fob Reheabing.
Hackney, J.
Our holding that McFarland had no appealable interest in the matter of the appointment of a receiver for the Milling Company is questioned, first, because McFarland, employed as the manager of the milling plant, had a financial interest in the question to the extent of his compensation as manager; and second, because, as such manager, he was in possession of the property. His possession is that of the corporation; he is the mere agent of and custodian for the corporation, with no alleged interest above that of a servant. In his own right he makes no claim of possession, and his every interest in, possession is merged in that of the corporation. His financial interest is that of a salaried agent of the corporation.
To maintain a possessory or financial interest in the property in behalf of McFarland would render it *550necessary, in every case of the appointment of a receiver for a corporation, to make defendants and give an appealable interest to the servants drawing salaries and, as servants, holding custody of all or any part of the corporate property. The superintendent of a railway, the manager of a gas plant or a manufactory would certainly possess no appealable interest in a proceeding against any such corporation for the appointment of a receiver of the corporate property. If McFarland, by reason of the fact that a receiver might cut off his salary as an agent of the company, could interpose to deny the right to such receiver the same could be said of any employe of any corporation. When it is remembered that the servant has no ihterest in the corporate property or its possession above that of the corporation itself, it at once appears that that which precludes the- corporation precludes such servant.
The petition is overruled.